507 So.2d 121 (1987)
Ex parte David Ray DUREN.
(Re: David Ray Duren v. State).
86-289.
Supreme Court of Alabama.
April 10, 1987.
Rehearing Denied May 8, 1987.
Roger C. Appell, Birmingham, for petitioner.
Don Siegelman, Atty. Gen., and William D. Little, Asst. Atty. Gen., for respondent.
BEATTY, Justice.
Having considered the record and briefs in this case, the Court holds that the judgment of the Court of Criminal Appeals, 507 So.2d 111, must be, and it is hereby, affirmed.
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, ALMON, SHORES, HOUSTON and STEAGALL, JJ., concur.
ADAMS, J., not sitting.